UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2017 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to UNITED COMMUNITY FINANCIAL CORP. (Exact name of the registrant as specified in its charter) OHIO 000-024399 34-1856319 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer I.D. No.) 275 West Federal Street, Youngstown, Ohio 44503-1203 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (330)742-0500 Not Applicable (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, “smaller reporting company”, and “emerging growth company” in Rule 12b-2 of the Exchange Act (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ Smallerreportingcompany ☐ Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section13(a) of the Exchange Act.☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 49,684,751 common shares as of April 30, 2017. TABLE OF CONTENTS PAGE Part I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Statements of Financial Condition as of March 31, 2017 (Unaudited) and December 31, 2016 3 Consolidated Statements of Income and Comprehensive Income for the Three Months Ended March 31, 2017and 2016 (Unaudited) 4 Consolidated Statement of Shareholders’ Equity for the Three Months ended March 31, 2017and 2016 (Unaudited) 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2017and 2016 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8-50 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 51-56 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 58 Part II.OTHER INFORMATION 59 Item1. Legal Proceedings 59 Item1A. Risk Factors 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 3. Defaults Upon Senior Securities (None) 59 Item 4. Mine Safety Disclosures (None) 59 Item 5. Other Information (None) 59 Item 6. Exhibits 60 Signatures 61 Exhibits 62 2 PART I—FINANCIAL INFORMATION ITEM1. Financial Statements UNITED COMMUNITY FINANCIAL CORP. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March31, December31, (Dollars in thousands) Assets: Cash and deposits with banks $ $ Federal funds sold Total cash and cash equivalents Securities: Available for sale, at fair value Held to maturity, (fair value of $93,297 and $96,150, respectively) Loans held for sale, at lower of cost or market Loans held for sale, at fair value Loans, net of allowance for loan losses of $18,970 and $19,087 Federal Home Loan Bank stock, at cost Premises and equipment, net Accrued interest receivable Real estate owned and other repossessed assets, net Goodwill Customer list intangible Core deposit intangible 5 Cash surrender value of life insurance Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Customer deposits Brokered deposits Total interest bearing deposits Total deposits Borrowed funds: Federal Home Loan Bank advances Long-term Federal Home Loan Bank advances Short-term Federal Home Loan Bank advances Total Federal Home Loan Bank advances Repurchase agreements and other Total borrowed funds Advance payments by borrowers for taxes and insurance Accrued interest payable Accrued expenses and other liabilities Total liabilities Shareholders' Equity: Preferred stock-no par value; 1,000,000 shares authorized and no shares issued and outstanding — — Common stock-no par value; 499,000,000 shares authorized; 54,138,910 shares issued and 49,695,487 and 46,581,370 shares, respectively, outstanding Retained earnings Accumulated other comprehensive income (loss) ) ) Treasury stock, at cost, 4,443,423 and 7,557,540 shares, respectively ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Consolidated Financial Statements. 3 UNITED COMMUNITY FINANCIAL CORP. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended March31, (Dollars in thousands, except per share data) Interest income Loans $ $ Loans held for sale Securities available for sale, nontaxable Securities available for sale, taxable Securities held to maturity, nontaxable 62 55 Securities held to maturity, taxable Federal Home Loan Bank stock dividends Other interest earning assets 80 15 Total interest income Interest expense Deposits Federal Home Loan Bank advances Repurchase agreements and other 8 5 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Insurance agency income Brokerage income Deposit related fees Mortgage servicing fees Mortgage servicing rights valuation (3 ) ) Mortgage servicing rights amortization ) ) Other service fees 29 18 Net gains (losses): Securities available for sale (includes $29 and $153, respectively, accumulated other comprehensive income reclassifications for unrealized net gains on available for sale securities) 29 Mortgage banking income Real estate owned and other repossessed assets, net ) ) Debit/credit card fees Trust fees — Other income Total non-interest income Non-interest expense Salaries and employee benefits (includes $0 and $(278), respectively, accumulated other comprehensive income reclassifications from prior service credit on postretirement plan). Occupancy Equipment and data processing Financial institutions tax Advertising Amortization of intangible assets 83 13 FDIC insurance premiums Other insurance premiums 89 Legal and consulting fees 80 Other professional fees Real estate owned and other repossessed asset expenses 62 72 Acquisition costs — Other expenses Total non-interest expenses Income before income taxes Income tax expense (includes $10 and $151 income tax expense from reclassification items) Net income $ $ (Continued) 4 (Continued) UNITED COMMUNITY FINANCIAL CORP. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended March31, (Dollars in thousands, except per share data) Net income $ $ Other comprehensive income Unrealized gain on securities, available for sale, net of reclassifications and tax of $520 and $3,460, respectively Accretion of unrealized losses on securities transferred from available for sale to held to maturity, net of tax of $18 and $18, respectively 33 34 Accretion of unrecognized actuarial gains and amortization of prior service credit on postretirement plan, net of tax of $0 and $(97), respectively recognized in net income — ) Total other comprehensive income Comprehensive income $ $ Earnings per share Basic $ $ Diluted See Notes to Consolidated Financial Statements. 5 UNITED COMMUNITY FINANCIAL CORP. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (Unaudited) Common Shares Outstanding Common Stock Retained Earnings Accumulated Other Comprehensive Income(Loss) Treasury Stock Total (Dollars in thousands, except per share data) Balance January 1, 2017 $ $ $ ) $ ) $ Net income Other comprehensive income Stock option exercises (3 ) 4 1 Stock option expense 1 1 Restricted stock grants ) — Restricted stock expense Vesting of Long-term Incentive Plan 87 Purchase of Ohio Legacy Corp. Cash dividend payments ($0.03 per share) ) ) Treasury stock purchases ) ) ) Balance March 31, 2017 $ $ $ ) $ ) $ Common Shares Outstanding Common Stock Retained Earnings Accumulated Other Comprehensive Income(Loss) Treasury Stock Total (Dollars in thousands, except per share data) Balance January 1, 2016 $ $ $ ) $ ) $ Net income Other comprehensive income Stock option exercises ) 62 11 Stock option expense 3 3 Restricted stock grants ) ) — Restricted stock forfeitures ) 3 7 ) — Restricted stock expense Purchase of James & Sons Insurance ) Cash dividend payments ($0.025 per share) ) ) Treasury stock purchases ) ) ) Balance March 31, 2016 $ $ $ ) $ ) $ See Notes to Consolidated Financial Statements. 6 UNITED COMMUNITY FINANCIAL CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March31, (Dollars in thousands) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for loan losses Mortgage banking income ) ) Changes in fair value on loans held for sale ) ) Net losses on real estate owned and other repossessed assets sold 52 13 Net gain on available for sale securities sold ) ) Net gain on other assets sold — (2 ) Amortization of premiums and accretion of discounts Depreciation and amortization Net change in interest receivable Net change in interest payable 88 57 Net change in prepaid and other assets ) Net change in other liabilities ) ) Stock based compensation Net principal disbursed on loans originated for sale ) ) Proceeds from sale of loans held for sale Net change in deferred tax assets Cash surrender value of life insurance ) ) Tax benefit recognized on stock based compensation ) — Net change in interest rate caps — 3 Net cash from operating activities ) Cash Flows from Investing Activities Proceeds from the principal repayments and maturities of securities available for sale Proceeds from the principal repayments and maturities of securities held to maturity Proceeds from the sale of securities available for sale Proceeds from the sale of real estate owned and other repossessed assets Proceeds from the sale of loans held for investment 1 Proceeds from the sale of premises and equipment — 2 Purchases of premises and equipment ) ) Principal disbursed on loans, net of repayments ) ) Loans purchased ) ) Purchase of securities available for sale — ) Net cash received in acquisition 43 Net cash from investing activities ) ) Cash Flows from Financing Activities Net increase in checking, savings and money market accounts Net (decrease) increase in certificates of deposit ) Net decrease in advance payments by borrowers for taxes and insurance ) ) Net change in short-term FHLB advances ) Net change in repurchase agreements and other borrowed funds ) (6 ) Proceeds from the exercise of stock options 1 11 Dividends paid ) ) Purchase of treasury stock ) ) Net cash from financing activities Change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See Notes to Consolidated Financial Statements 7 UNITED COMMUNITY FINANCIAL CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION United Community Financial Corp. (United Community or the Company) was incorporated in the State of Ohio in February 1998 for the purpose of owning all of the outstanding capital stock of Home Savings and Loan Company of Youngstown, Ohio (Home Savings or the Bank) issued upon the conversion of Home Savings from a mutual savings association to a permanent capital stock savings association (Conversion). Upon consummation of the Conversion on July8, 1998, United Community because the unitary thrift holding company for Home Savings.Home Savings conducts its business from its main office located in Youngstown, Ohio, 35 retail banking offices and 12 loan production centers located throughout Ohio, western Pennsylvania and West Virginia. On January 29, 2016, United Community acquired James & Sons Insurance.James & Sons Insurance is an insurance agency that offers a wide variety of insurance products for business and residential customers, which include auto, homeowners, life-health, commercial, surety bonds, and aviation. On February 28, 2017, James & Sons Insurance acquired Eich Brothers Insurance. Eich Brothers Insurance is an insurance agency that offers insurance products for business and residential customers, which include auto, commercial, home owners and life-health.
